531 F.3d 1019 (2008)
HALL STREET ASSOCIATES, L.L.C., a Washington Limited liability company, Plaintiff-Appellee,
v.
MATTEL INC., a Delaware corporation, Defendant-Appellant, and
Tyco Industries, Inc., a Delaware corporation; Tyco Manufacturing Corp., an Oregon corporation; Tyco Toys, Inc., a Delaware corporation; View-Master Ideal Group, Inc., an Oregon corporation, Defendants.
No. 05-35721.
United States Court of Appeals, Ninth Circuit.
July 8, 2008.
Michael A. Cohen, James M. Finn, Michael T. Garone, Schwabe Williamson & Wyatt, Portland, OR, for Plaintiff-Appellee.
Marc D. Blackman, Ransom & Blackmon, LLP, Portland, OR, Peter Hsiao, Shirley M. Hufstedler, Siegmund Shyu, Morrison & Foerster, LLP, Los Angeles, CA, for Defendant-Appellant.
Before: ALFRED T. GOODWIN, STEPHEN REINHARDT, and SUSAN P. GRABER, Circuit Judges.

ORDER
This case is hereby resubmitted.
This court, having concluded that Hall Street Associates, L.L.C. has preserved *1020 the issue of sources of authority, other than the Federal Arbitration Act, through which a court may enforce an arbitration award, the cause is remanded to the district court to make such determinations and conduct such hearings as may be consistent with the Supreme Court's decision in Hall Street Associates, L.L.C. v. Mattel, Inc., ___ U.S. ___, 128 S. Ct. 1396, 170 L. Ed. 2d 254 (U.S. Mar. 25, 2008), and to enter a final judgment accordingly.
IT IS SO ORDERED.